DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 Claims 1, 3-8, 10, 13, 15-17, and 19 have been amended. Claim 20 has been added. Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 06/02/2022, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koyrakh (US 20180140359 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Refai (US 20190231220 A1) in view of Koyrakh (US 20180140359 A1).
Regarding claim 1, Refai teaches a system for determining proximity of a surgical instrument with respect to an anatomical structure, the system comprising: 
a surgical instrument configured to perform a laparoscopic surgical operation ([0042] The medical scanning and mapping system 10 described herein may provide three-dimensional imaging, modeling, mapping, and control capabilities in compact size suitable for rapid (e.g., immediate) integration with and/or augmentation of robotic, laparoscopic, and endoscopic surgical systems.);
determine a proximity of the distal end portion of the surgical instrument to the anatomical structure of the patient based on the determined position of the distal end portion of the surgical instrument and a position of the representation of the anatomical structure within the graphical representation of the patient; and generate a warning based on the determination of proximity (the image reconstruction system 14 may also combine the measurements and three dimensional model data collected from the medical scanning and mapping system 10 with visible light images obtained from the visible light components of the imaging system to determine critical information, including but not limited to, the type of tissue the surgical instrument has come in close proximity with (example, the abdominal aorta in laparoscopic surgery). If the distance between the surgical instrument and tissue other than the tissue targeted for the surgery falls below a distance deemed necessary to avoid damage, the image reconstruction system 14 can send an alarm to the user. The alarm may include, but is not limited to, an audio warning, text, or imagery showing the situation that triggered the alarm [0154].).
Refai does not explicitly teach the following limitations, however, in an analogous art, Koyrakh teaches an electromagnetic sensor operably coupled to the surgical instrument and configured to sense an electromagnetic wave corresponding to a position of a distal end portion of the surgical instrument within an electromagnetic field ([0049] FIG. 2A is an enlarged view of a distal end of the catheter assembly 110 indicated by an encircled area “A” in FIG. 2. In this example, the EWC 116 including an electromagnetic sensor 120 is shown receiving a tool 100. ); and 
a processor configured to. 
receive a graphical representation of a patient, the graphical representation including a representation of an anatomical structure ([0063] FIGS. 5A and 5B show views of a user interface (for example, a GUI) 500 that enables a clinician to navigate an instrument (for example, the ultrasound probe 102) to a target within the patient “P.” The user interface 500 includes a number of windows with different views. In particular, user interface 500 includes a virtual bronchoscope view 506, a three-dimensional map dynamic view 508, and an ultrasound view 510. Although not depicted in the user interface 500, a number of different views are also envisioned. For example, the user interface 500 may also include different CT views and/or a live bronchoscope view. Additionally, the arrangement of the views is not limited to the arrangement depicted in FIGS. 5A or 5B.); 
determine the position of the distal end portion of the surgical instrument based on the electromagnetic wave sensed by the electromagnetic sensor (determine a location of the ultrasound probe 102 based on a determined location of the electromagnetic sensor 120. [0050]); 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Koyrakh and apply them to Refai. One would be motivated as such as to improve registration accuracy between the three-dimensional model and the patient's airway (Koyrakh: [0042]),

Regarding claim 2, Refai in view of Koyrakh teaches the system according to claim 1. Refai teaches wherein the anatomical structure is a non-target anatomical structure (. Overlap may also be realized by (a) using three or four medical scanning and mapping systems 10, 10a, 10b, 10c, and/or 10d with a smaller FOV or (b) having the surgical operator rotate the tubular sleeve 132b to scan or measure the entirety of the tissue or only areas of interest targeted by the operator, as demonstrated in FIG. 13B [0141].).

Regarding claim 3, Refai in view of Koyrakh teaches the system according to claim 1. Refai teaches wherein a location sensor configured to emit a probing signal to the anatomical structure and to receive a signal reflected from the anatomical structure (The one or more optical sources 16 may provide sufficient power for reflection from the tissue to be captured with sufficient contrast by the high resolution camera 18 (e.g., plenoptic, light field camera, high resolution camera), [0046]).

Regarding claim 4, Refai in view of Koyrakh teaches the system according to claim 3. Refai teaches wherein the proximity of the distal end portion of the surgical instrument to the anatomical structure based on the received signal (The method for determining the distance to the tissue may include, but is not limited to, a proximity sensor 30 utilizing sound or reflected light integrated with the other components of the patterned light-based pattern generator 28a and 28b. [0068]).

Regarding claim 5, Refai in view of Koyrakh teaches the system according to claim 1. Refai teaches a laparoscopic camera configured to capture an image of the surgical instrument and the anatomical structure ([0049] FIG. 1B illustrates an exemplary embodiment of a camera 18e for use in the medical scanning and mapping system 10. In this embodiment, the high-resolution camera 18e may be a plenoptic camera or light field camera. The plenoptic or light field camera 18e is an optical recording device capable of capturing both the variation of intensity with spatial position and the angle or direction of rays entering the system from each part of the scene observed by the camera 18e).

Regarding claim 6, Refai in view of Koyrakh teaches the system according to claim 5. Refai teaches proximity of the distal end portion of the surgical instrument to the anatomical structure if also based on the captured image ([0049] FIG. 1B illustrates an exemplary embodiment of a camera 18e for use in the medical scanning and mapping system 10. In this embodiment, the high-resolution camera 18e may be a plenoptic camera or light field camera. The plenoptic or light field camera 18e is an optical recording device capable of capturing both the variation of intensity with spatial position and the angle or direction of rays entering the system from each part of the scene observed by the camera 18e).

Regarding claim 7, Refai in view of Koyrakh teaches the system according to claim 5. Refai teaches wherein the processor is further configured to perform image processing on the captured image to determine the proximity of the distal end portion of the surgical instrument to the anatomical structure ([0070] For depth resolution, the key parameters include the lateral (or baseline) distance between center of the optical source 16a and 16b and the center of the recording area of the camera 18a and 18b, the distance to the object, and the focal length of the imaging optics. Referring to FIG, 4A, the relationship between the lateral distance L, the distance to the object h, the focal length f (in units of pixels on the camera detector array) and the depth d over which high resolution measurements occur is determined).

Regarding claim 8, Refai in view of Koyrakh teaches the system according to claim 7. Refai teaches wherein the processor determines the proximity based on a distance between the distal end portion in the captured image and the anatomical structure in the captured image ([0070] For depth resolution, the key parameters include the lateral (or baseline) distance between center of the optical source 16a and 16b and the center of the recording area of the camera 18a and 18b, the distance to the object, and the focal length of the imaging optics. Referring to FIG, 4A, the relationship between the lateral distance L, the distance to the object h, the focal length f (in units of pixels on the camera detector array) and the depth d over which high resolution measurements occur is determined).

Regarding claim 9, Refai in view of Koyrakh teaches the system according to claim 1. Refai teaches wherein the graphical representation is a three- dimensional model or a live video ([0019] FIG. 5 is a flow chart illustrating a series of operations and calculations performed by an image reconstruction system to produce three-dimensional model(s) and/or measurement data in accordance with the present disclosure. [0020] FIG. 6 is a flow chart illustrating another series of operations and calculations performed by an image reconstruction system to produce three-dimensional model(s) and/or measurement data in accordance with the present disclosure).

Regarding claim 10, Refai teaches a method for determining proximity of a surgical instrument with respect to an anatomical structure, the method comprising: 
providing a graphical representation of a patient, the graphical representation including a representation of an anatomical structure ([0042] The medical scanning and mapping system 10 described herein may provide three-dimensional imaging, modeling, mapping, and control capabilities in compact size suitable for rapid (e.g., immediate) integration with and/or augmentation of robotic, laparoscopic, and endoscopic surgical systems.);
Docket No.: A0001960US02 (203-12758)determining a proximity of the distal end portion of the surgical instrument to the anatomical structure of the patient based on the determined position of the distal end portion of the surgical instrument and a position of the representation of the anatomical structure within the graphical representation of the patient; and generating a warning based on the determination of proximity (the image reconstruction system 14 may also combine the measurements and three dimensional model data collected from the medical scanning and mapping system 10 with visible light images obtained from the visible light components of the imaging system to determine critical information, including but not limited to, the type of tissue the surgical instrument has come in close proximity with (example, the abdominal aorta in laparoscopic surgery). If the distance between the surgical instrument and tissue other than the tissue targeted for the surgery falls below a distance deemed necessary to avoid damage, the image reconstruction system 14 can send an alarm to the user. The alarm may include, but is not limited to, an audio warning, text, or imagery showing the situation that triggered the alarm [0154].).
Refai does not explicitly teach the following limitations, however, in an analogous art, Koyrakh teaches sensing an electromagnetic wave corresponding to a position of a distal end portion of a surgical instrument within an electromagnetic field using an electromagnetic sensor ([0049] FIG. 2A is an enlarged view of a distal end of the catheter assembly 110 indicated by an encircled area “A” in FIG. 2. In this example, the EWC 116 including an electromagnetic sensor 120 is shown receiving a tool 100. );
determining the position of the distal end portion of the surgical instrument based on the electromagnetic wave sensed by the electromagnetic sensor (determine a location of the ultrasound probe 102 based on a determined location of the electromagnetic sensor 120. [0050]); 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Koyrakh and apply them to Refai. One would be motivated as such as to improve registration accuracy between the three-dimensional model and the patient's airway (Koyrakh: [0042]),
3Application Serial No. 17/111,348
Regarding claim 11, Refai in view of Koyrakh teaches the method according to claim 10. Refai teaches wherein the anatomical structure is a non-target anatomical structure (. Overlap may also be realized by (a) using three or four medical scanning and mapping systems 10, 10a, 10b, 10c, and/or 10d with a smaller FOV or (b) having the surgical operator rotate the tubular sleeve 132b to scan or measure the entirety of the tissue or only areas of interest targeted by the operator, as demonstrated in FIG. 13B [0141].).

Regarding claim 12, Refai in view of Koyrakh teaches the method according to claim 10. Refai teaches emitting a probing signal to the anatomical structure; and receiving a signal reflected from the anatomical structure (The one or more optical sources 16 may provide sufficient power for reflection from the tissue to be captured with sufficient contrast by the high resolution camera 18 (e.g., plenoptic, light field camera, high resolution camera), [0046]).

Regarding claim 13, Refai in view of Koyrakh teaches the method according to claim 12. Refai teaches wherein the proximity of the distal end portion of the surgical instrument to the anatomical structure is also based on the received signal  (The method for determining the distance to the tissue may include, but is not limited to, a proximity sensor 30 utilizing sound or reflected light integrated with the other components of the patterned light-based pattern generator 28a and 28b. [0068]).

Regarding claim 14, Refai in view of Koyrakh teaches the method according to claim 10. Refai teaches capturing an image of the surgical instrument and the anatomical structure ([0049] FIG. 1B illustrates an exemplary embodiment of a camera 18e for use in the medical scanning and mapping system 10. In this embodiment, the high-resolution camera 18e may be a plenoptic camera or light field camera. The plenoptic or light field camera 18e is an optical recording device capable of capturing both the variation of intensity with spatial position and the angle or direction of rays entering the system from each part of the scene observed by the camera 18e).

Regarding claim 15, Refai in view of Koyrakh teaches the method according to claim 14. Refai teaches wherein the proximity of the distal end portion of the surgical instrument to the anatomical structure is also based on the captured image ([0049] FIG. 1B illustrates an exemplary embodiment of a camera 18e for use in the medical scanning and mapping system 10. In this embodiment, the high-resolution camera 18e may be a plenoptic camera or light field camera. The plenoptic or light field camera 18e is an optical recording device capable of capturing both the variation of intensity with spatial position and the angle or direction of rays entering the system from each part of the scene observed by the camera 18e).

Regarding claim 16, Refai in view of Koyrakh teaches the method according to claim 14. Refai teaches performing image processing on the captured image to determine the proximity of the distal end portion to the anatomical structure ([0070] For depth resolution, the key parameters include the lateral (or baseline) distance between center of the optical source 16a and 16b and the center of the recording area of the camera 18a and 18b, the distance to the object, and the focal length of the imaging optics. Referring to FIG, 4A, the relationship between the lateral distance L, the distance to the object h, the focal length f (in units of pixels on the camera detector array) and the depth d over which high resolution measurements occur is determined).

Regarding claim 17, Refai in view of Koyrakh teaches the method according to claim 16. Refai teaches wherein the proximity is determined based on a distance between the distal end portion and the anatomical structure in the captured image ([0070] For depth resolution, the key parameters include the lateral (or baseline) distance between center of the optical source 16a and 16b and the center of the recording area of the camera 18a and 18b, the distance to the object, and the focal length of the imaging optics. Referring to FIG, 4A, the relationship between the lateral distance L, the distance to the object h, the focal length f (in units of pixels on the camera detector array) and the depth d over which high resolution measurements occur is determined).

Regarding claim 18, Refai in view of Koyrakh teaches the method according to claim 10. Refai teaches wherein the graphical representation is a three-dimensional model or a live video ([0019] FIG. 5 is a flow chart illustrating a series of operations and calculations performed by an image reconstruction system to produce three-dimensional model(s) and/or measurement data in accordance with the present disclosure. [0020] FIG. 6 is a flow chart illustrating another series of operations and calculations performed by an image reconstruction system to produce three-dimensional model(s) and/or measurement data in accordance with the present disclosure).

Regarding claim 19, Refai teaches a nontransitory computer-readable storage medium storing a program for causing a computer to execute a method for determining proximity of a surgical instrument with respect to an anatomical structure, the method comprising: 
providing a graphical representation of a patient, the graphical representation including a representation of an anatomical structure ([0042] The medical scanning and mapping system 10 described herein may provide three-dimensional imaging, modeling, mapping, and control capabilities in compact size suitable for rapid (e.g., immediate) integration with and/or augmentation of robotic, laparoscopic, and endoscopic surgical systems.);
Docket No.: A0001960US02 (203-12758)determining a proximity of the distal end portion of the surgical instrument to the anatomical structure of the patient based on the determined position of the distal end portion of the surgical instrument and a position of the representation of the anatomical structure within the graphical representation of the patient; and generating a warning based on the determination of proximity (the image reconstruction system 14 may also combine the measurements and three dimensional model data collected from the medical scanning and mapping system 10 with visible light images obtained from the visible light components of the imaging system to determine critical information, including but not limited to, the type of tissue the surgical instrument has come in close proximity with (example, the abdominal aorta in laparoscopic surgery). If the distance between the surgical instrument and tissue other than the tissue targeted for the surgery falls below a distance deemed necessary to avoid damage, the image reconstruction system 14 can send an alarm to the user. The alarm may include, but is not limited to, an audio warning, text, or imagery showing the situation that triggered the alarm [0154].).
Refai does not explicitly teach the following limitations, however, in an analogous art, Koyrakh teaches sensing an electromagnetic wave corresponding to a position of a distal end portion of a surgical instrument within an electromagnetic field using an electromagnetic sensor ([0049] FIG. 2A is an enlarged view of a distal end of the catheter assembly 110 indicated by an encircled area “A” in FIG. 2. In this example, the EWC 116 including an electromagnetic sensor 120 is shown receiving a tool 100. );
determining the position of the distal end portion of the surgical instrument based on the electromagnetic wave sensed by the electromagnetic sensor (determine a location of the ultrasound probe 102 based on a determined location of the electromagnetic sensor 120. [0050]); 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Koyrakh and apply them to Refai. One would be motivated as such as to improve registration accuracy between the three-dimensional model and the patient's airway (Koyrakh: [0042]),

Regarding claim 20, Refai in view of Koyrakh teaches the nontransitory computer-readable storage medium according to claim 19. Refai teaches wherein the anatomical structure is a non-target anatomical structure (. Overlap may also be realized by (a) using three or four medical scanning and mapping systems 10, 10a, 10b, 10c, and/or 10d with a smaller FOV or (b) having the surgical operator rotate the tubular sleeve 132b to scan or measure the entirety of the tissue or only areas of interest targeted by the operator, as demonstrated in FIG. 13B [0141].).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486